                               Case 20-12602-BLS                          Doc 122-1               Filed 11/16/20                    Page 1 of 5




                                                            United States Bankruptcy Court for the District of Delaware

                     Indicate Debtor against which you assert a claim by checking the appropriate box below. (Check only one Debtor per claim form.)

           ☐ Red Reef Alternative Investments, LLC (Case No. 20-12601)                                   ☐ Emergent Capital, Inc. (Case No. 20-12602)




Official Form 410
Proof of Claim                                                                                                                                                               04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Other than a claim under
11 U.S.C. § 503(b)(9), this form should not be used to make a claim for an administrative expense arising after the commencement of the case.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies or any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed.

 Part 1:      Identify the Claim

1. Who is the current
   creditor?
                                   Name of the current creditor (the person or entity to be paid for this claim)

                                   Other names the creditor used with the debtor


2. Has this claim been                    No
   acquired from
   someone else?                          Yes.     From whom?

3. Where should                    Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
   notices and                                                                                                     different)
   payments to the
   creditor be sent?
                                   Name                                                                            Name

    Federal Rule of                Number          Street                                                          Number          Street
    Bankruptcy Procedure
    (FRBP) 2002(g)
                                   City                                State                 ZIP Code              City                                State                ZIP Code


                                   Country                                                                         Country

                                   Contact phone                                                                   Contact phone
                                   Contact email                                                                   Contact email

                                   Uniform claim identifier for electronic payments in chapter 13 (if you use one):
                                   ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___


4. Does this claim                        No
   amend one already
   filed?                                 Yes.     Claim number on court claims registry (if known)                                         Filed on
                                                                                                                                                         MM    /   DD   /   YYYY

5. Do you know if                         No
   anyone else has filed
   a proof of claim for                   Yes. Who made the earlier filing?
   this claim?




  Official Form 410                                                               Proof of Claim
                                                                                     page 1
                            Case 20-12602-BLS                  Doc 122-1            Filed 11/16/20             Page 2 of 5

Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number             No
   you use to identify the
   debtor?                            Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ___ ___ ___ ___


7. How much is the claim?
                                 $                                            . Does this amount include interest or other charges?
                                                                                      No

                                                                                      Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                           charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim        No
   secured?
                                      Yes. The claim is secured by a lien on property.
                                             Nature of property:

                                                  Real estate: If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of
                                                  Claim Attachment (Official Form 410-A) with this Proof of Claim.

                                                  Motor vehicle

                                                  Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)



                                             Value of property:                             $
                                             Amount of the claim that is secured:           $
                                             Amount of the claim that is unsecured:         $                     (The sum of the secured and unsecured
                                                                                                                  amount should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $


                                             Annual Interest Rate (when case was filed)                %
                                                  Fixed

                                                  Variable


10. Is this claim based on a          No
    lease?
                                      Yes. Amount necessary to cure any default as of the date of the petition.                   $

11. Is this claim subject to a        No
    right of setoff?
                                      Yes. Identify the property:




  Official Form 410                                                   Proof of Claim
                                                                         page 2
                            Case 20-12602-BLS                          Doc 122-1               Filed 11/16/20                  Page 3 of 5

12. Is all or part of the claim              No
    entitled to priority under
    11 U.S.C. § 507(a)?                      Yes. Check all that apply:                                                                            Amount entitled to priority

    A claim may be partly                         Domestic support obligations (including alimony and child support) under
    priority and partly                           11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,                                                                                                                     $
    in some categories, the                       Up to $3,025* of deposits toward purchase, lease, or rental of property or
    law limits the amount                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).                         $
    entitled to priority.
                                                  Wages, salaries, or commissions (up to $13,650*) earned within 180
                                                  days before the bankruptcy petition is filed or the debtor’s business ends,                     $
                                                  whichever is earlier. 11 U.S.C. § 507(a)(4).

                                                  Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                           $

                                                  Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                               $

                                                  Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                               $

                                             * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the claim              No
    pursuant to 11 U.S.C.
    § 503(b)(9)?                             Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor within 20
                                             days before the date of commencement of the above case, in which the goods have been sold to the Debtor in
                                             the ordinary course of such Debtor’s business. Attach documentation supporting such claim.

                                             $


Part 3:    Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                         I am the creditor.
FRBP 9011(b).
                                          I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
specifying what a signature
is.
                                  I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
A person who files a              the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
fraudulent claim could be
                                  I have examined the information in this Proof of Claim and have reasonable belief that the information is true and correct.
fined up to $500,000,
imprisoned for up to 5            I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157, and
                                  Executed on date
3571.                                                            MM / DD / YYYY




                                          Signature


                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          First name                             Middle name                             Last name

                                  Title


                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address
                                                          Number              Street


                                                          City                                               State                      ZIP Code              Country

                                  Contact phone                                                                                 Email



  Official Form 410                                                            Proof of Claim
                                                                                  page 3
                           Case 20-12602-BLS               Doc 122-1    Filed 11/16/20         Page 4 of 5




Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                                     04/19


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors do
not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.

    A person who files a fraudulent claim could be fined up to    PLEASE SEND COMPLETED PROOF(S) OF CLAIM
    $500,000, imprisoned for up to 5 years, or both.
    18 U.S.C. §§ 152, 157 and 3571
                                                                  TO:

                                                                       United States Bankruptcy Court
                                                                       District of Delaware
How to fill out this form                                              824 North Market Street, 3rd Floor
    Fill in all of the information about the claim as of the           Wilmington, DE 19801
    date the case was filed.                                           T: (302) 252-2900
                                                                       http://www.deb.uscourts.gov

    Fill in the caption at the top of the form



    If the claim has been acquired from someone else,                   A Proof of Claim form and any attached documents
    then state the identity of the last party who owned                 must show only the last 4 digits of any social security
    the claim or was the holder of the claim and who                    number, individual’s tax identification number, or
    transferred it to you before the initial claim was filed.           financial account number, and only the year of any
                                                                        person’s date of birth. See Bankruptcy Rule 9037.


    Attach any supporting documents to this form.
    Attach redacted copies of any documents that show that              For a minor child, fill in only the child’s initials and the
    the debt exists, a lien secures the debt, or both. (See             full name and address of the child’s parent or guardian.
    the definition of redaction on the next page.)                      For example, write A.B., a minor child (John Doe, parent, 123
                                                                        Main St., City, State). See Bankruptcy Rule 9037.
    Also attach redacted copies of any documents that show
    perfection of any security interest or any assignments or
    transfers of the debt. In addition to the documents, a
    summary may be added. Federal Rule of Bankruptcy              Confirmation that the claim has been filed
    Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                  To receive confirmation that the claim has been filed, either
                                                                  enclose a stamped self-addressed envelope and a copy of this
    Do not attach original documents because                      form or you may view a list of filed claims in this case by
    attachments may be destroyed after scanning.                  visiting the Claims and Noticing and Agent’s website at
                                                                  http://www.kccllc.net/emergent

    If the claim is based on delivery health care goods
    or services, do not disclose confidential health care         Understand the terms used in this form
    information. Leave out or redact confidential                 Administrative expense: Generally, an expense that arises
    information both in the claim and in the attached
                                                                  after a bankruptcy case is filed in connection with operating,
    documents.
                                                                  liquidating, or distributing that bankruptcy estate.
                                                                  11 U.S.C. § 503


                                                                  Claim: A creditor’s right to receive payment for a debt that the
                                                                  debtor owed on the date the debtor filed for bankruptcy. 11
                                                                  U.S.C. §101 (5). A claim may be secured or unsecured.
                          Case 20-12602-BLS                Doc 122-1   Filed 11/16/20          Page 5 of 5


Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising           Secured claim under 11 U.S.C. §506(a): A claim backed by a
from the value of any goods received by the Debtor within         lien on particular property of the debtor. A claim is secured to
20 days before the date of commencement of the above              the extent that a creditor has the right to be paid from the
case, in which the goods have been sold to the Debtor in          property before other creditors are paid. The amount of a
the ordinary course of the Debtor’s business. Attach              secured claim usually cannot be more than the value of the
documentation supporting such claim.                              particular property on which the creditor has a lien. Any
                                                                  amount owed to a creditor that is more than the value of the
                                                                  property normally may be an unsecured claim. But exceptions
Creditor: A person, corporation, or other entity to whom a        exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor owes a debt that was incurred on or before the date        sentence of 1325(a).
the debtor filed for bankruptcy. 11 U.S.C. §101 (10).             Examples of liens on property include a mortgage on real estate
                                                                  a security interest in a car. A lien may be voluntarily granted
                                                                  by a debtor or may be obtained through a court proceeding. In
Debtor: A person, corporation, or other entity to who is in       states, a court judgment may be a lien.
bankruptcy. Use the debtor’s name and case number as
shown in the bankruptcy notice you received.
11 U.S.C. §101 (13).
                                                                  Setoff: Occurs when a creditor pays itself with money
                                                                  belonging to the debtor that it is holding, or by canceling a debt
                                                                  it owes to the debtor.
Evidence of perfection: Evidence of perfection of a
security interest may include documents showing that a
security interest has been filed or recorded, such as a
                                                                  Uniform claim identifier: An optional 24-character identifier
mortgage, lien, certificate of title, or financing statement.     that some creditors use to facilitate electronic payment.


Information that is entitled to privacy: A Proof of Claim
                                                                  Unsecured claim: A claim that does not meet the requirements
form and any attached documents must show only the last
                                                                  of a secured claim. A claim may be unsecured in part to the
4 digits of any social security number, an individual’s tax       extent that the amount of the claim is more than the value of
identification number, or a financial account number, only        the property on which a creditor has a lien.
the initials of a minor’s name, and only the year of any
person’s date of birth. If a claim is based on delivering
health care goods or services, limit the disclosure of the
goods or services to avoid embarrassment or disclosure of         Offers to purchase a claim
confidential health care information. You may later be            Certain entities purchase claims for an amount that is less than
required to give more information if the trustee or someone       the face value of the claims. These entities may contact
else in interest objects to the claim.                            creditors offering to purchase their claims. Some written
                                                                  communications from these entities may easily be confused
                                                                  with official court documentation or communications from the
Priority claim: A claim within a category of unsecured            debtor. These entities do not represent the bankruptcy court, the
claims that is entitled to priority under 11 U.S.C. §507(a).      bankruptcy trustee, or the debtor. A creditor has no obligation
These claims are paid from the available money or                 to sell its claim. However, if a creditor decides to sell its claim,
property in a bankruptcy case before other unsecured              any transfer of that claim is subject to Bankruptcy Rule
claims are paid. Common priority unsecured claims                 3001(e), any provisions of the Bankruptcy Code (11 U.S.C. §
include alimony, child support, taxes, and certain unpaid         101 et seq.) that apply, and any orders of the bankruptcy court
wages.                                                            that apply.


Proof of claim: A form that shows the amount of debt the
debtor owed to a creditor on the date of the bankruptcy
filing. The form must be filed in the district where the case
is pending.


Redaction of information: Masking, editing out, or
deleting certain information to protect privacy. Filers must
redact or leave out information entitled to privacy on the
Proof of Claim form and any attached documents.

Do not file these instructions with your form.
